Citation Nr: 0937941	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to December 21, 2006 
for the award of service connection for depressive disorder, 
tinnitus, degenerative disc disease, radiculopathy of the 
bilateral upper extremities, bilateral chondromalacia 
patella, and headaches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to 
November 1986 and October 2003 to October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In September 2008, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.
 

FINDINGS OF FACT

1.  The Veteran, through his representative, submitted an 
informal claim for service connection that was received by 
the RO on November 8, 2005.

2.  December 12, 2005, the RO mailed a formal application for 
benefits to the Veteran and advised if it was completed and 
returned within one year, any payments to which he was 
entitled would be made beginning the date of receipt of the 
informal claim, but if received after one year, payments 
would begin the date of receipt of the formal claim.  

3.  The evidence fails to show receipt of a formal claim for 
VA benefits prior to December 21, 2006.  

4.  The Veteran was granted service connection for depressive 
disorder, tinnitus, degenerative disc disease, radiculopathy 
of the bilateral upper extremities, bilateral chondromalacia 
patella, and headaches in an August 2007 rating action, 
effective from December 21, 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 21, 
2006, for the award of service connection for depressive 
disorder, tinnitus, degenerative disc disease, radiculopathy 
of the bilateral upper extremities, bilateral chondromalacia 
patella, and headaches have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this issue is a 
downstream element of claims that have been granted, the 
notice provisions of the VCAA are not applicable to it.  All 
relevant identified evidence has been obtained.  

II.  Earlier Effective Date Determination

The current effective date assigned for service connection of 
the Veteran's various service-connected disabilities is 
December 21, 2006, the date of receipt of a VA Form 21-526 
identifying the disabilities for which service connection was 
sought.  The RO determined those impairments combined to 
render the Veteran 80 percent disabled.  However, the Veteran 
contends that the assigned effective date should be November 
8, 2005, the date he submitted his informal claim for service 
connection.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of  the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

At his Board hearing in September 2008, the Veteran and his 
representative testified that because he lived some distance 
from his local RO, he conducted his VA transactions through 
his local county veterans service officer, who in turn would 
forward all completed transactions to his accredited 
representative for submission to the RO.  A signed release 
form in the Veteran's claims file dated in November 2005, 
reflects this arrangement.  

The Veteran testified that he submitted his informal claim 
for service connection, which he completed with the 
assistance of the county veterans service officer, in 
November 2005.  He further testified that after receiving a 
letter from the RO advising him that he would need to 
complete a formal application in order to pursue his claim 
for benefits, he followed up with his county representative 
and recalls subsequently completing the formal claim 
application with this representative's assistance on more 
than one occasion.  Specifically, he recalled that prior to 
December 2006, he discussed his claim with his county 
representative in approximately March 2006 and August 2006, 
after which he understood the County service representative 
re-submitted the necessary paperwork to VA.  

The claims file reflects the RO's receipt of the Veteran's 
informal service connection claims for various disabilities 
on November 8, 2005.  A December 12, 2005 letter from the RO 
to the Veteran acknowledges receipt of his informal claim and 
advises him that he must complete an enclosed formal claim 
form (VA Form 21-526) before his claims could be developed 
and adjudicated.  The letter further advised the Veteran that 
if his completed formal claim was received within one year of 
the date of the letter, the effective date for any payments 
for service-connected disabilities would be the date of 
receipt of the informal claim (November 8, 2005); however, if 
the formal claim was received more than one year after the 
date of the letter, the effective date for payments would be 
the date of receipt of the formal claim.  See 38 C.F.R. § 
3.155 (2008). 

At his hearing, the Veteran submitted an electronic log from 
the software system used by his county veterans service 
representative that reflects all of the transactions 
completed on behalf of the Veteran, including the completion 
of various forms.  This log reflects the completion of the 
Veteran's informal claim on November 7, 2005, and the 
completion of a formal claim (VA Form 21-526) on May 11, 
2006, and again on December 15, 2006.  However, the only 
formal claim of record is dated on December 15, 2006, and the 
date-stamp reflects that the RO received the formal claim on 
December 21, 2006.  Under these circumstances, the evidence 
does not support an award of an effective date for service 
connection prior to December 21, 2006, since the claim in the 
form prescribed by the Secretary was not received within one 
year of it being provided the Veteran so as to be considered 
filed the date his informal claim was received.   

In reaching this decision, it does seem clear that the 
Veteran prepared a formal application for VA benefits, with 
the assistance of a county service representative, within one 
year of the submission of his informal claim.  At the same 
time, however, the Veteran's recollection of the sequence of 
events does not precisely track the computer transaction log 
he submitted.  Whereas the Veteran recalled preparing the 
formal application on 2 occasions prior to December 2006 (in 
March and August), the transaction log reflects it only 
occurred once prior to December 2006 (in May).  This 
imprecision tends to cast doubt on the administrative process 
at the Veteran's end of the transaction, as opposed to VA's 
administrative process.  Likewise, if he did prepare the 
formal claim on two occasions prior to December 2006, it 
would seem he would have had to have been aware VA was not in 
receipt of the formal claim, and rather than repeating the 
unsuccessful course, it would have been prudent to follow 
some other course.  Regardless, there has been no contentions 
advanced, and nothing identified in the record reflecting 
that VA did anything other than adhere to its administrative 
processes.  

Although unfortunate, we are left with a record that simply 
shows an informal claim received in November 2005, VA 
providing a formal claim to the Veteran in December 2005, and 
VA's receipt of the completed formal claim more than one year 
later.  In view of this, the greater weight of the evidence 
is against the claim an effective date prior to December 21, 
2006, for the award of service connection is warranted.  
Accordingly, the appeal must be denied.   







	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to December 21, 2006 for service 
connection for depressive disorder, tinnitus, degenerative 
disc disease, radiculopathy of the bilateral upper 
extremities, bilateral chondromalacia patella, and headaches 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


